DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 1/14/2022 has been entered and fully considered. Claims 1, 2, 5, 7, 8, 12-25, 27, 28, 30, 31, 36-38 and 41-46 are pending. Claims 3, 4, 6, 9-11, 26, 29, 32-35, 39, 40 and 47 are cancelled. Claims 1, 12, 14, 20, 28 and 36 are amended. Claims 28, 30, 31, 36-38 and 41 are withdrawn. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 1/14/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant notes that previous claims 10 and 11 were objected to and the limitations thereof have been incorporated into claim 1. Thus, the claims are allowable over the prior art. 
Examiner agrees. The art rejections are withdrawn. 
Applicant argues that the term flexible has been defined as (See instant paraph [0073]) the ability to deform or curves slightly to adopt the convex shape of the heating surface. Thus, a person having ordinary skill could understand the necessary degree of flexibility. 
Examiner agrees. The term “flexible” has been provided in context that would allow one of ordinary skill to ascertain the requisite scope of the term. 
Applicant argues that the term “rough” has also been defined (See instant paragraph [0138]) and that one of ordinary skill in the art would understand the requisite degree of the term. 
Examiner agrees. The rejection over this term is withdrawn. 
Applicant request rejoinder of the withdrawn invention. 
Examiner respectfully disagrees. The apparatus does not contain all of the limitations of the allowed claim. Mainly, there are a number of chambers claimed for the cartridge. The apparatus only includes the second chamber. There is a reference to a first base, it is not clear as to what this first base is a part of, in claim 28. Thus, there are numerous antecedent basis issues in claim 28 with the incorporation of the limitations of claims 10 and 11 into claim 28. Moreover, the invention of the cartridge was elected without traverse. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 28, 30, 31, 36, 37, 38 and 41 are cancelled. 


Allowable Subject Matter
Claims 1, 2, 5, 7, 8, 12-25, 27 and 42-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
DAVIDSON et al. and BATISTA do not teach or suggest a cartridge having two separate chambers that are connected together and pivotal with respect to each other such that the two heating surfaces of the cartridge come into contact with each heating surface of the heater, per se. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745